DISMISS and Opinion Filed August 18, 2014




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00407-CV

                           IN THE INTEREST OF S.L., A CHILD

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-53564-2013

                             MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Brown
                               Opinion by Chief Justice Wright
       At the request of the parties, we abated this appeal on July 9, 2014 to allow the trial court

to conduct such proceedings as necessary to effectuate the parties’ settlement agreement. The

parties have now filed a joint motion to dismiss the appeal. They have informed the Court that

the proceedings in the trial court have concluded and they request that this appeal be dismissed.

Accordingly, we grant the parties’ motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a).




140407F.P05
                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

IN THE INTEREST OF S.L., A CHILD                  On Appeal from the 429th Judicial District
                                                  Court, Collin County, Texas.
No. 05-14-00407-CV                                Trial Court Cause No. 429-53564-2013.
                                                  Opinion delivered by Chief Justice Wright.
                                                  Justices Lang-Miers and Brown,
                                                  participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        Subject to any agreement between the parties, it is ORDERED that appellee, Ravda
Line, recover her costs of this appeal from appellant, Nicholas Line.


Judgment entered August 18, 2014




                                            –2–